Case 2:16-cv-02805-MCA-LDW Document 220 Filed 10/16/19 Page 1 of 8 PagelD: 10411

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

ROOFERS’ PENSION FUND, Individually
and On Behalf of All Others Similarly
Situated,

Plaintiffs, Civil Action No. 2:16-cv-2805-MCA-LDW
Vv.

PERRIGO COMPANY, PLC, et ai.,

Defendants.

 

CARMIGNAC GESTION, S.A., Civ. A. No. 2:17-CV-10467-MCA-LDW
Plaintiff,
v.
PERRIGO COMPANY PLC, et ai.,

Defendants.

 

FIRST MANHATTAN CO., Civ, A, No. 2:18-CV-02291-MCA-LDW
Plaintiff,
v.
PERRIGO COMPANY PLC, et al.,

Defendants.

 

 
Case 2:16-cv-02805-MCA-LDW Document 220 Filed 10/16/19 Page 2 of 8 PagelD: 10412

 

MANNING & NAPIER ADVISORS, LLC, | Civ. A. No. 2:18-CV-00674-MCA-LDW
Plaintiff,
Ve
PERRIGO COMPANY PLC, et ai.,

Defendants.

 

NATIONWIDE MUTUAL FUNDS, on Civ. A. No. 2:18-CV-15382-MCA-LDW
behalf of its series NATIONWIDE
GENEVA MID CAP GROWTH FUND and
NATIONWIDE S&P 500 INDEX FUND,
etal,

Plaintiffs,
Vv.
PERRIGO COMPANY PLC, et al.,

Defendants.

 

ABERDEEN CANADA FUNDS -— Civ. A. No. 2:19-cv-06560-MCA-LDW
GLOBAL EQUITY FUND, a series of
ABERDEEN CANADA FUNDS, et al.,
Plaintiffs,
v.

PERRIGO COMPANY PLC, et al.,

Defendants.

 

 
 

SCHWAB CAPITAL TRUST on behalf of
its series SCHWAB S&P 500 INDEX
FUND, SCHWAB TOTAL STOCK
MARKET INDEX FUND, SCHWAB
FUNDAMENTAL U.S. LARGE
COMPANY INDEX FUND, and SCHWAB
HEALTH CARE FUND, et al.,

Plaintiffs,
v.
PERRIGO COMPANY PLC, et al.,

Defendants.

 

HAREL INSURANCE COMPANY, LTD.,
et al.,

Plaintiffs,
Vv.
PERRIGO CO. PLC, et al.,

Defendants.

 

TIAA-CREF INVESTMENT
MANAGEMENT, LLC, et al.,

Plaintiffs,
Vv.
PERRIGO CO. PLC, et al.,

Defendants.

 

 

Case 2:16-cv-02805-MCA-LDW Document 220 Filed 10/16/19 Page 3 of 8 PagelD: 10413

Civ. A. No. 2:19-cv-03973-MCA-LDW

Civil Action No. 2:18-cv-02074-MCA-LDW

Civil Action No. 2:18-cv-08175-MCA-LDW
Case 2:16-cv-02805-MCA-LDW Document 220 Filed 10/16/19 Page 4 of 8 PagelD: 10414

 

OZ MASTER FUND, LTD., et al., Civ. A. No. 19-cv-04900-MCA-LDW

Plaintiffs,
Vv.

PERRIGO CO., PLC, et al.,

Defendants.

 

 

MASON CAPITAL L-P., et al.,
Plaintiffs,

Civil Action No. 2:18-CV-01119-MCA-
Vv. LDW
PERRIGO CO., PLC, et al,

Defendants.

 

PENTWATER EQUITY
OPPORTUNITIES MASTER FUND,
LTD., e¢ al.,

Plaintiffs,
v. Civil Action No. 2:18-CV-01121-MCA-
LDW

PERRIGO CO., PLC, et al,

Defendants.

“mse” Wnmer” “meme! “mae “nme mmo meet’ “name? “ammo!” “meme” “meme” “ome! “nem!” “oem!” “meme” “nemo” “meme” “nme!” Nemes” me” “nemmet” “tneme!” “oem”

 
Case 2:16-cv-02805-MCA-LDW Document 220 Filed 10/16/19 Page 5 of 8 PagelD: 10415

 

WCM ALTERNATIVES: EVENT-
DRIVEN FUND, et al.,

Plaintiffs, Civil Action No. 2:18-cv-16204-MCA-

LDW
Vv.
PERRIGO CO., PLC, et al,

Defendants.

HUDSON BAY MASTER FUND LTD, et

al.,
Plaintiffs, Civil Action No. 2:18-cv-16206-MCA-
LDW
v.
PERRIGO CO., PLC, et al.,
Defendants.

Neem” “naar Somer” Sie Neem! “eget” “nema” “nme” eet mas” Ngee” eee” Smee Steet! Nee” Stepan” Sgee “eegee” “ome!” “nem” Sneeeet” “Snel”

 

JOINT [PROPOSED] ORDER

WHEREAS, the parties in this litigation have been engaged in discovery efforts since
2018, with fact discovery in the class case currently scheduled to conclude in December 2019
and fact discovery in the Individual Actions currently scheduled to conclude in February 2020;

WHEREAS, the United States Department of Justice has been conducting a long-running
criminal antitrust investigation into whether certain participants in the generic pharmaceutical
industry engaged in illegal conduct, including market allocation, price fixing, bid rigging and
other anticompetitive conduct; and

WHEREAS, the United States has sought the parties’ consent to a limited stay of

discovery concerning certain common factual issues to ensure that discovery in these civil
Case 2:16-cv-02805-MCA-LDW Document 220 Filed 10/16/19 Page 6 of 8 PagelD: 10416

litigations does not interfere with the United States’ ongoing criminal investigation into
violations of the antitrust laws by participants in the generic pharmaceutical industry.

Upon consideration of the Letter Application filed by the United States and agreed to by
the parties,' it is hereby ORDERED that:

1. The terms outlined below shall apply until November 15, 2019.

2. During the period of this stay, the parties shall provide a copy of any additional proposed
written discovery requests relating to the sale, pricing or marketing of generic pharmaceuticals in
the United States to the U.S. Department of Justice 10 business days before serving any new
discovery requests. If the United States objects to any proposed written discovery request, the
United States will notify the party of the basis for the objection, and if necessary, bring that
objection to the Court for resolution. Any discovery to which the United States objects based on
the provisions of this paragraph, and which one or more party disputes, shall be stayed pending
resolution of that objection.

3. Depositions of individuals involved in the sale, pricing, or marketing of generic
pharmaceuticals in the United States for Perrigo after January 1, 2013, are stayed until November
15, 2019, except for depositions of individuals identified in subparagraph 3(a) through the
following procedure:

a. Within five business days of entry of this Order, the U.S. Department of Justice
will provide the parties with a list of individuals who may be deposed without the
United States’ objection.

b. The U.S. Department of Justice does not object to depositions of other witnesses

not involved in the sale, pricing, or marketing of generic pharmaceuticals in the

 

' The parties include plaintiffs in the Individual Actions.
Case 2:16-cv-02805-MCA-LDW Document 220 Filed 10/16/19 Page 7 of 8 PagelD: 10417

United States for Perrigo after January 1, 2013, proceeding during the course of
this stay.

c. Plaintiffs who send lists of potential deponents to the U.S. Department of Justice
shall also provide a copy of the lists to Defendants.

4. Depositions pursuant to Rule 30(b)(6) of any company representatives for Perrigo on
topics relating to the sale, pricing, or marketing of generic pharmaceuticals are stayed until
November 15, 2019.

5. Ifthe U.S. Department of Justice does not oppose a deposition of an individual and if a
plaintiff takes a deposition of that individual during the pendency of the stay that plaintiff shall
be permitted no further deposition of that individual except by agreement of the parties or leave
of court.

6. The parties shall not seek and shall not respond to discovery about the criminal
investigation that the Antitrust Division of the U.S. Department of Justice is conducting into the
generic pharmaceuticals industry.

7. A person responding to a discovery request (e.g., subpoena, request for production of
documents, notice of deposition) (“Responding Person”) shall not disclose what documents or
other information has been provided to the Department of Justice in the course of its criminal
investigation into the generic pharmaceuticals iridustry, provided that nothing in this paragraph
requires any modification of any document control number or other endorsement on a document,
nor prohibits or excuses a Responding Person from providing documents or other information

that previously had been provided to the Department of Justice.
Case 2:16-cv-02805-MCA-LDW Document 220 Filed 10/16/19 Page 8 of 8 PagelD: 10418

8. The terms of this limited stay of discovery in this case will not extend beyond any stay of
discovery imposed in the matter Jn re: Generic Pharmaceuticals Pricing Antitrust Litigation,
2:16-MD-02724-CMR (E.D. Pa.).

9. Nothing in this Order precludes a party or subpoenaed non-party from objecting to,
moving to quash, or seeking a protective order excusing a response to any discovery request,
provided the objection is made in good faith. Nor does anything in this Order preclude any party
from moving to compel discovery not otherwise stayed by this Order.

10. The parties reserve all rights to object to any future motion brought by the United States

to seek an extension to this Order. Nothing in this Order shall preclude or prejudice a party’s

objections, or be construed as a concession by any party that a stay is necessary.

 

    

snarties

 
 
 
   

OISCOvVery WI one

  

wi the Individual Actions sha of rating te undred twenty
the c

| | je Qe plo
(120; daysufteritsexpirations. ‘|| , Oak Mea a P
x pthrdrtled ro fig /i4 ok 4 Ym w han

red to N/ag/i4 So TE mF Ae oh

ISSQORDERED. wodgut’ 0 ws QS
aot Dette n O dos ottuditli ala be
‘2 Lathe, Sf oe Wi22- 19.

Date: 10 fie [4 Ba O. Ltekbo

Honorable Leda D. Wettre
United States Magistrate Judge

.
